Citation Nr: 1122326	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for ulcers, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for hemorrhoids, to include as secondary to a service-connected disability.

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 19, 2007, and in excess of 70 percent on and after that date.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Chicago, Illinois, which denied reopening for a claim of service connection for a back disability, denied service connection for bilateral hearing loss, sleep apnea, hypertension, ulcers, hemorrhoids, and bronchitis, granted service connection for PTSD, assigning an initial 50 percent rating, and denied entitlement to TDIU.  The hearing loss claim comes before the Board on appeal from a June 2008 rating decision.  

During the pendency of the appeal, an increased evaluation from 50 percent to 70 percent was granted for PTSD by the June 2008 rating decision.  With respect to increased rating appeals, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  The Board notes that the RO appears to have processed the appeal only from the June 2008 rating decision, as the Veteran disagreed with that rating decision in June 2008.  The Veteran had already disagreed in August 2006 with the initial rating for PTSD in the February 2006 rating.  The Veteran's August 2006 NOD was not abrogated by the June 2008 rating decision.  Id.  Thus, the appeal has been characterized as one for an initial rating on the cover page.  

The Veteran also initiated an appeal on the issue of service connection for headaches.  The RO granted service connection in a February 2009 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for bilateral hearing loss, sleep apnea, hypertension, ulcers, and hemorrhoids; increased initial ratings for PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed December 1967 rating decision, of which the appellant was notified in December 1967, denied the Veteran's claim of entitlement to service connection for a back disability.

2.  Evidence received since the December 1967 RO decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether a back disability was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for a lower back disability.

3.  The Veteran's bronchitis is the result of the use of tobacco products.


CONCLUSIONS OF LAW

1.  The December 1967 rating decision, denying the claim of service connection for a back disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for a lower back disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Bronchitis due to use of tobacco products may not be the subject of service connection.  38 U.S.C.A. §§ 1101, 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for reopening and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection for a back disability, a letter dated in November 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The letter explained the grounds for prior denial and the elements of new and material evidence.  The same November 2004 letter fully satisfied the duty to notify provisions as to the bronchitis claim prior to initial adjudication.  Id.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board has remanded the PTSD issue in part to obtain treatment records from the Oak Park Veteran Center.  There is no indication that these records are in any way relevant to the back, bronchitis or hearing loss claims.  There is no indication that the progress or etiology of those conditions is discussed in the Oak Park records.  The Board finds that the Oak Park records are not relevant to the back, bronchitis or hearing loss appeals.  The Board finds the duty to obtain records discharged as to these three claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)(describing when exams are necessary in service connection cases).  

The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  

The Veteran did not receive a VA examination in connection with his bronchitis claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further, the Veteran contends that he began smoking during service and that his smoking caused his bronchitis.  The use of tobacco products is not a permissible ground for service connection as a matter of law.  See 38 C.F.R. § 3.300.  Thus, a VA examination could not alter the outcome of the case; the evidence was sufficient to decide the case.  An exam is not required.  See McLendon.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran seeks service connection for a back disability.  The Veteran was previously denied service connection for a back disability in a December 1967 rating decision because the condition was not shown on examination.  The Veteran was notified of the decision and provided notice of his procedural and appellate rights in December 1967.  The Veteran did not file a Notice of Disagreement within one year of the notice of the rating decision.  The December 1967 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Board notes that 38 C.F.R. § 3.156 was revised during the course this appeal.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  These revisions are not pertinent to the appeal and will not be further discussed.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The December 1967 rating decision denied the back disability claim as no disability was shown on examination.  Thus, the RO determined that the evidence did not support a current disability.  To reopen the claim, new evidence must have been received showing that the Veteran has a back disability.

The Veteran filed an October 2004 petition to reopen his claim for a back disability indicating that he had a lower back condition.  The Veteran has not identified any medical treatment that he has had for this condition or that any outstanding records are available which might show the condition exists.  The Veteran's August 2006 Notice of Disagreement offers no further evidence regarding the back disability.  The Veteran's March 2009 Form 9 indicates that his back started hurting in Vietnam when he would have to jump from helicopters with all of his gear several feet to the ground.  

The Board notes that the Veteran's original claim for a back disability consisted entirely of the Veteran's complaints of back pain.  During an October 1967 VA examination, he stated that he hurt his back in Vietnam because his pack weighed 40 lbs. and he was too small.  The Veteran reported that he did go to sick call for the problem.  The Board finds that the Veteran's essential contention has not changed, namely that he hurt his back during service and that it continues to hurt.  The Board finds that the Veteran's lay statements are duplicative as they pertain to the current disability element.  Reopening is not warranted on the basis of the Veteran's lay statements.  

The Veteran's VA treatment records do not show the presence of a lower back disability.  The Veteran has been diagnosed with a cervical spondylosis and radiculopathy on the left.  The Veteran claimed, however, a lower back, not a neck, disability.  Thus, the Board finds that this evidence is not material to the grounds of the prior final denial.  

The Board has found that the Veteran's lay evidence is duplicative as it pertains to the element of current disability.  The Board has found that the Veteran's VA treatment records do not show a current low back disability.  There have been no other pieces of evidence received.  As such, the Board finds that the preponderance of the evidence shows that the evidence is either not new or not material to the grounds for the prior final denial.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition to reopen must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's VA treatment records show that he has chronic bronchitis.  The first element of service connection is established.  See Hickson.  

The Veteran has filed a claim for service connection for bronchitis.  In his October 2004 claim, he states that he smoked because he was nervous and that he had a hard time breathing a lot of times because of heat and tension.  The Veteran's June 1967 separation from service physical examination report shows that the Veteran reported shortness of breath and pain in his chest.  No respiratory or chest disorder was found during the physical examination.  The Veteran's August 2006 Notice of Disagreement contains no comment as to the basis of his contentions.  The Veteran argues in his March 2009 that he started smoking in Vietnam to handle the stress and that the smoking causes his bronchitis.  The Board notes that the Veteran's VA treatment records support his contentions that his bronchitis is caused by his smoking.  

The United States Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002 & West Supp. 2010); 38 C.F.R. § 3.300 (2010).  The Veteran filed the instant claim in October 2004, well after the change in law.  

The Board notes that no other theory of service connection has been argued or raised by the record.  While the separation examination report shows a complaint of shortness of breath, the Veteran has no other contention than tobacco product use during service as the etiology of the shortness of breath and eventual chronic bronchitis.  His treatment records do not refer to any other cause of his current disability.  

The Veteran's representative submitted copies of a December 2010 pulmonary clinic note.  This note describes the current level of symptoms, and does not address the etiology of bronchitis except for noting an extensive history of smoking in the request for the pulmonary consult.  

The Board finds that the Veteran's bronchitis is due to use of tobacco products.  Service connection may not be granted on that basis as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, and, if so, whether service connection is warranted.

Entitlement to service connection for bronchitis is denied.


REMAND

The Board must remand the Veteran's claims seeking service connection for bilateral hearing loss, sleep apnea, hypertension, ulcers, hemorrhoids, and bronchitis, as well as his claims seeking increased evaluations for PTSD, and entitlement to TDIU benefits for additional development.

A. Service Connection for Hearing loss

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.   Specifically, he contends that he had noise exposure during service, including during combat, serving as a radio operator.  The claims file shows that he served as a radio operator and that such operators were assigned to infantry units that saw combat.  

At a May 1965 induction to service physical examination, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
N/A
-10 (-5)
LEFT
10 (25)
-5 (5)
0 (10)
N/A
5 (10)

At separation from service in June 1967, the Veteran underwent an authorized audiological evaluation.  The results listed on his separation examination report indicate that he was seen for an ENT consult and that the listed results were not correct.  The Veteran reported a history of discharge from the left ear and a history of hearing loss bilaterally.  The consult report contains a graph of hearing scores.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
N/A
0 (5)
LEFT
5 (20)
10 (20)
5 (15)
N/A
15 (20)

Prior to November 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  Speech recognition ability was tested in June 1967, but the reported results do not appear to conform to the Maryland CNC test.  

The Veteran filed a claim for an unspecified ear disability on separation.  He underwent an audiological evaluation in October 1967.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
5
LEFT
10
10
0
N/A
0

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  Unlike the service department scores above, VA used ASA units prior to July 1966.  In the absence of a notation that the units were reported in ASA, the Board assumes that the October 1967 results are in ISO units and conversion is unnecessary.  

The Veteran's VA treatment records contain a June 2007 otolaryngology note that indicates that the Veteran has a 25% hearing loss in his left ear due to his service in Vietnam.  The basis of this opinion is not recorded.  

A February 2008 VA audiological examination noted the VA examiner's opinion that the Veteran's hearing loss was not at least as likely as not related to service.  In support of this opinion, the examiner cited the normal separation audiometric results and the recent onset of the Veteran's bilateral hearing loss.  

The Board finds that the February 2008 VA medical opinion of record does not address whether the Veteran's hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Similar to Hensley, the VA examiner, in support of the opinion provided, cited to the Veteran's hearing acuity being within normal limits at separation.  There does not appear to have been any consideration as to whether the examinations conducted upon entrance into service and upon separation from service reflect an upward shift in the tested thresholds (which appears to be the case in 7 out of 8 tested thresholds).  Under these circumstances, the RO should schedule the Veteran for a new VA audiological evaluation to determine the etiology of any hearing loss found.

B.  Remaining Claims

The Veteran contends that he has sleep apnea, hypertension, ulcers, hemorrhoids, and bronchitis, at least in part, as a result of his service-connected PTSD.  The RO failed to recognize that the Veteran was pleading secondary theories of service connection for these disabilities.  As a result, the duty to notify letters sent to the Veteran do not inform the Veteran of the evidence necessary to substantiate a service connection claim on a secondary basis.  The Board also notes that the rating decisions, Statement of the Case and Supplemental Statement of the Case all fail to address secondary theories, such that no later action could correct this lack of notice.  Thus, the Board must remand for adequate notice under the VCAA.  

The Veteran also reported during his October 2005 VA examination for PTSD that he sought regular treatment through the Oak Park Vet Center.  At his follow-up VA examination in February 2008, he again reported regular PTSD treatment at the Oak Park Vet Center.  The records of this treatment are not of record.  As these records may describe the Veteran's current level of functioning and are records in the possession of a VA subdivision, the Board finds that they are relevant to the instant appeal.  The Board remands to obtain the Oak Park treatment records.

The Board also notes that the last VA examination in connection with the Veteran's PTSD claim is from more than three years ago.  As the Board must remand the PTSD claim, the Board takes the opportunity to instruct that the Veteran receive another VA examination to ascertain the Veteran's current level of functioning.  The Veteran alleges that his PTSD makes him unemployable.  The VA examination report should also provide an opinion as to whether his PTSD renders him unemployable.

Further, the Board finds that the Veteran's current claims of service connection (sleep apnea, ulcers, hypertension, hemorrhoids and hearing loss) and his current TDIU claim are inextricably intertwined, because the outcome of the service connection claims may ultimately affect the outcome of his TDIU claim.  The TDIU claim must be held in abeyance and remanded to the RO to be addressed after adjudication of the Veteran's claims of entitlement to service connection for sleep apnea, ulcers, hypertension, and hemorrhoids.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the sleep apnea, ulcers, hypertension, and hemorrhoids claims for service connection on a secondary basis.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  

2.  Obtain the Veteran's PTSD treatment records from the Oak Park Vet Center.  All requests for information and responses must be recorded in the claims file.

3.  Schedule the Veteran for a psychiatric examination to determine the current nature and extent of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided.

4.  The RO must then afford the Veteran an appropriate VA audiological examination to determine the etiology of any current hearing loss found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current hearing loss is related to the Veteran's period of military service (July 1965 to June 1967), or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Prior to forming an opinion, the examiner must be mindful of the holding in Hensley, as noted in the discussion above.  The examiner must specifically address the question of whether any degree of current hearing loss began as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


